ORDER
The Disciplinary Review Board on December 23, 1996, having filed with the Court its decision concluding that LUKE J. ANTO-NACCI of CLIFTON, who was admitted to the bar of this State in 1951, should be reprimanded for violating RPC 1.15 (safekeeping property) and RPC 1.15(b) (failure to notify third party of claims and failure to turn over funds), and good cause appearing;
It is ORDERED that LUKE J. ANTONACCI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.